China America Holdings ReportsFinancial Results for the Second Quarter and First Six Months of 2009 · 2nd Quarter 2009 Revenue of $8.2 Million, an Increase of 31.4% Compared to 1st Quarter of 2009 ; · 2nd Quarter Income from Operations of $183,995 Improving from$9,370 in First Quarter of 2009; SHANGHAI, China August 13, 2009. China America Holdings, Inc. (OTCBB:CAAH - News), a holding company operating in China, announced today the Company's financial results for the Second Quarter of 2009. Financial Highlights: Revenue for the second quarter of 2009 was $8.2 million, up 31.4% from the $6.2 million recorded in the first quarter of 2009.Revenue for the first six months of 2009 was $14.4 Million as compared to $16.9 million in the first six months of 2008. Income from operations in the second quarter of 2009 was $183,995, up from the $9,370 recorded in the first quarter of 2009.Income from operations for the first 6 months of 2009 was $174,625 compared to $747,830 for the first six months of 2008. After including a loss of ($81,000) for its discontinued Biometric segment and deducting income attributable to its non-controlling interest, the Company recorded a net loss the first six months of 2009 of ($219,947) or $0.00 per basic share, as compared to a net loss of($99,568) or $0.00 per basic share for the comparable period in 2008. At June 30, 2009 total assets were $14.5 million compared to total assets of $13.7 million at December 31, 2008. At June 30, 2009, current assets were $9.5 million compared to current assets of $9.3 million at December 31, 2008. Cash and cash equivalents were $1.8 million at June 30, 2009 compared to $2.2 million at December 31, 2008. Shareholder equity at June 30, 2009 was $3.7 million with 141.3 million shares outstanding. Mr.
